             Case 1:19-cv-01704-JSR Document 234 Filed 06/21/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



In re GSE Bonds Antitrust Litigation                       Lead Case No.: 19-cv-1704 JSR
                                                                          19-cv-2715 JSR


                                                           NOTICE OF VOLUNTARY DISMISSAL
This Document Relates to Dallas Area Rapid Transit         WITHOUT PREJUDICE PURSUANT TO
Employees Defined Benefit Retirement Plan and              FRCP 41(a)(1)(A)(i) AS TO PLAINTIFF
Trust, and Sheet Metal Workers’ Local 19 Pension           DALLAS AREA RAPID TRANSIT
Fund v. Bank of America, N.A., et al. 19-cv-2715           EMPLOYEES DEFINED BENEFIT
(JSR)                                                      RETIREMENT PLAN AND TRUST



       Pursuant to FRCP 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Dallas Area

Rapid Transit Employees Defined Benefit Retirement Plan and Trust (“DART”) hereby gives notice

that its claims against all Defendants in the above-captioned action are voluntarily dismissed, without

prejudice.

       Such dismissal applies only to Plaintiff Dallas Area Rapid Transit Employees Defined Benefit

Retirement Plan and Trust (“DART”), whose case was originally docketed as Case No. 19-cv-2715,

and does not apply to any other Plaintiff in the above-captioned master docket 19-cv-1704 (JSR), or

to Sheet Metal Workers Local 19 Pension Fund, which appeared on the same complaint as DART.



Dated: June 21, 2019                                   Respectfully submitted,


                                                       /s/ Michael B. Eisenkraft
                                                       Michael B. Eisenkraft
                                                       Sharon K. Robertson
                                                       Cohen Milstein Sellers & Toll PLLC
                                                       88 Pine Street, 14th Floor
                                                       New York, NY 10005
                                                       Telephone: (212) 838-7797
                                                       meisenkraft@cohenmilstein.com
                                                       srobertson@cohenmilstein.com
             Case 1:19-cv-01704-JSR Document 234 Filed 06/21/19 Page 2 of 3




                                                         Carol V. Gilden
                                                         Cohen Milstein Sellers & Toll PLLC
                                                         190 South LaSalle Street
                                                         Suite 1705
                                                         Chicago, IL 60603
                                                         Telephone: (312) 357-0370
                                                         cgilden@cohenmilstein.com

                                                         Christina D. Saler
                                                         Cohen Milstein Sellers & Toll PLLC
                                                         3 Logan Square, 1717 Arch Street
                                                         Suite 3610
                                                         Philadelphia, PA 19103
                                                         Telephone: (267) 479-5700
                                                         csaler@cohenmilstein.com

                                                         Brent W. Johnson
                                                         Robert A. Braun
                                                         Cohen Milstein Sellers & Toll PLLC
                                                         1100 New York Ave. NW, Fifth Floor
                                                         Washington, DC 20005
                                                         Telephone: (202) 408-4600
                                                         bjohnson@cohenmilstein.com
                                                         rbraun@cohenmilstein.com

                                                         Attorneys for Plaintiffs Dallas Area Rapid
                                                         Transit Employees Retirement Benefit Plan and
                                                         Trust and Sheet Metal Workers’ Local 19
                                                         Pension Fund and the Proposed Class




                                    CERTIFICATE OF SERVICE

       I, Michael Eisenkraft, declare under penalty of perjury that I served a copy of the attached

documents upon all other parties in this case by filing this document electronically via the ECF website

of the U.S. District Court for the Southern District of New York, for receipt electronically by the parties

listed on the docket.

Dated: June 21, 2019                          /s/ Michael Eisenkraft
                                              COHEN MILSTEIN SELLERS &TOLL PLLC
                                                     2
Case 1:19-cv-01704-JSR Document 234 Filed 06/21/19 Page 3 of 3



                         1100 New York Ave. NW, Fifth Floor
                         Washington, DC 20005
                         Telephone: (202) 408-4600
                         bjohnson@cohenmilstein.com




                               3
